TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00331-CV



                                  In re (John) Koo-Hyun Kim


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION



               On June 17, 2010, relator (John) Koo-Hyun Kim filed his petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. Having reviewed the

petition and record, we deny the motion for temporary relief and the petition for writ of mandamus.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: July 21, 2010